Citation Nr: 1508900	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from September 1997 to May 1997, October 2001 to May 2002, and June 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was scheduled to appear at the Boston RO to have a personal hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is likely related to his military service.


CONCLUSION OF LAW

The Veteran has tinnitus that likely is a result of disease or injury incurred during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Veteran contends that he incurred tinnitus due to noise exposure during his military service.  Specifically, he stated that he was exposed to Humvee and flight line noise while stationed in Pakistan and Uzbekistan as a military policeman.

Service treatment records (STRs) are negative for diagnoses or complaints associated with tinnitus.  The Veteran's DD-214s confirm that he was stationed in Uzbekistan from August 2002 to September 2002 and in Pakistan from September 2002 to March 2003.  Notably, it is undisputed that the Veteran sustained noise exposure from Humvees and flight lines in his military occupational specialty (MOS) of military policeman.  See, e.g., the VA examination report dated November 2009, the Veteran's statements dated November 2009 & October 2012, and the statement of the case (SOC) dated September 2012.  To this end, the Board finds that the Veteran's statements concerning his inability to wear ear protection to be credible.

The Veteran was afforded a VA examination in November 2009 to address the claimed tinnitus.  The examiner noted the Veteran's report of tinnitus.  The Veteran indicated that he first noted ringing in his ears five years ago; however, the exact date of onset is unknown.  The question of medical nexus was addressed in a February 2010 VA medical opinion.  Specifically, the examiner opined that, "[w]ith respect to the tinnitus, its presence and character lead to the conclusion that the patient's complaints of tinnitus are less likely than not to have begun during, or as a result of, the patient's time in the service."

Critically, the February 2010 VA examiner provided no rationale for the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Accordingly, the February 2010 VA medical opinion is of little probative value.

The Board has reviewed the personal statements of the Veteran, who indicated that his tinnitus arose during service and has existed since that time.  The Board finds such statements to be both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such lay evidence is sufficient to establish service connection.  Id.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing tinnitus symptomatology and the medical opinion set forth by the February 2010 VA examiner.  The Board finds that the evidence demonstrates that it is at least as likely as not that the Veteran's currently diagnosed tinnitus is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2014).

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


